RECOMMENDED FOR FULL-TEXT PUBLICATION
                           Pursuant to Sixth Circuit Rule 206
                                  File Name: 10a0070p.06

               UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                 _________________


                                                 X
                           Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                  -
                                                  -
                                                  -
                                                      No. 08-1532
          v.
                                                  ,
                                                   >
                                                  -
                        Defendant-Appellant. -
 VINCENZO BRONZINO,
                                                  -
                                                 N
                   Appeal from the United States District Court
                  for the Eastern District of Michigan at Detroit.
                No. 06-20122-011—Avern Cohn, District Judge.
                                 Argued: March 3, 2010
                          Decided and Filed: March 16, 2010
            Before: MARTIN, ROGERS, and McKEAGUE, Circuit Judges.

                                   _________________

                                       COUNSEL
ARGUED: Carl J. Marlinga, MARLINGA LAW GROUP, PLLC, Clinton Township,
Michigan, for Appellant. Kathleen Moro Nesi, ASSISTANT UNITED STATES
ATTORNEY, Detroit, Michigan, for Appellee. ON BRIEF: Carl J. Marlinga, MARLINGA
LAW GROUP, PLLC, Clinton Township, Michigan, for Appellant. Kathleen Moro Nesi,
ASSISTANT UNITED STATES ATTORNEY, Detroit, Michigan, for Appellee.
                                   _________________

                                        OPINION
                                   _________________

        McKEAGUE, Circuit Judge. Defendant Vincenzo Bronzino was found guilty in a
bench trial of aiding and abetting money laundering, in violation of 18 U.S.C. § 2 and
§ 1956(a)(1)(A)(i) and (B)(ii). He was sentenced to two years’ probation and required to pay
a $2500 fine. On appeal, Bronzino does not deny that money laundering took place, but
contends the prosecution’s evidence was insufficient to prove he aided and abetted the
offense. For the reasons that follow, we affirm.


                                             1
No. 08-1532           United States v. Bronzino                                                  Page 2


                                                   I

         The evidentiary facts are largely undisputed. On October 22, 2003, defendant
Vincenzo Bronzino gave $15,000 worth of lawfully obtained Greektown Casino chips to co-
defendant Peter Messina in partial payment of an unlawful gambling debt. Tape-recorded
telephone conversations between the two men on October 22, 2003, show that Messina was
initially reluctant to accept the chips in payment. Messina doubted that he would be able to
cash them in without signing for them. In both conversations, Bronzino reassured Messina
that he would be able to cash the chips in without showing identification or signing for them
                                                                                                    1
as long as he cashed them in in multiple transactions involving less than $10,000 each. It
took two conversations, but Bronzino eventually prevailed upon Messina to overcome his
reluctance. Later that day, Messina, with the assistance of two associates, cashed in the
chips at the Greektown Casino in a manner designed to avoid the applicable currency
transaction reporting requirement. Because the chips, in Messina’s hands, represented
proceeds of unlawful gambling, the intentional structuring of the transaction so as to avoid
the reporting requirement constituted unlawful money laundering.

         On March 1, 2006, the grand jury in the Eastern District of Michigan returned a
thirteen-count indictment, charging fifteen defendants with various racketeering conspiracy,
illegal gambling conspiracy, and money laundering offenses. Based on the above conduct,
defendant Bronzino was charged in a single count with aiding and abetting money
laundering. After a one-day bench trial on July 9, 2007, Bronzino was found guilty. The
district court issued an opinion explaining the verdict on August 14, 2007. United States
v. Bronzino, 2007 WL 2324978 (E.D. Mich. Aug. 14, 2007) (unpublished). The district
court’s analysis is summed up rather succinctly:

         Bronzino was the teacher and Messina was the pupil. To put it another way,
         Bronzino was the director and Messina was the actor. Messina was fully
         aware of the fact that the chips were to be used to pay his gambling debt,
         only if Messina could cash them in a way that did not cause a report to the
         IRS to be generated. Initially, Messina did not know how to accomplish


         1
          The $10,000 threshold amount triggers currency transaction reporting requirements under
31 U.S.C. § 5313 for “financial institutions” like the Greektown Casino, so defined under 18 U.S.C.
§ 1956(c)(6)(A) and 31 U.S.C. § 5312(a)(2)(X). To structure a financial transaction involving proceeds
of some form of unlawful activity so as to avoid such a reporting requirement is a form of unlawful money
laundering under 18 U.S.C. § 1956(a)(1)(B)(ii).
No. 08-1532          United States v. Bronzino                                          Page 3


        this. Once instructed by Bronzino, however, he was able to do so. This is
        a classic case of an aider and abetter to money laundering, and for these
        reasons Bronzino is guilty of the crime charged.
Id. at *4.

                                              II

        Bronzino first contends the verdict is not supported by sufficient evidence. When
a defendant challenges his conviction after a bench trial based on insufficiency of the
evidence, we must determine “whether after reviewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the essential elements
of the crime beyond a reasonable doubt.” United States v. Caseer, 399 F.3d 828, 840 (6th
Cir. 2005) (quoting United States v. Bashaw, 982 F.2d 168, 171 (6th Cir. 1992)). See also
Jackson v. Virginia, 443 U.S. 307, 319 (1979) (same). Every reasonable inference is drawn
in favor of the government. Jackson, 443 U.S. at 319; Caseer, 399 F.3d at 840.

        Again, Bronzino does not argue that the charged money laundering did not occur;
only that he was not shown to have aided and abetted it. To prove aiding and abetting, the
government was required to establish two elements: (1) an act by Bronzino that contributed
to the commission of the crime; and (2) the intent to aid in the commission of the crime.
United States v. Gardner, 488 F.3d 700, 714 (6th Cir. 2007). Bronzino contends the
evidence presented fails to make out either element (1) because his advisement of how
Messina could structure the transaction was a matter of common knowledge and represented
minimal contribution to the money laundering; and (2) because he did not join in Messina’s
intent to commit money laundering.

        A. Bronzino’s Involvement

        Bronzino likens his participation to that of defendant Dr. Matthew Platt in Morei v.
United States, 127 F.2d 827 (6th Cir. 1942), whose conviction for aiding and abetting the
distribution of heroin was reversed. Platt did nothing more than provide the would-be heroin
purchaser with the name and address of a potential supplier. Platt was not paid anything for
his information, was not otherwise involved in the putative transaction, and did not expect
to receive anything from the transaction. Id. at 831-32. The court reversed the conviction,
concluding that Platt had not incited or encouraged the commission of the crime, and did not
No. 08-1532            United States v. Bronzino                                                  Page 4


engage in a “purposive association with the venture” or “share in the criminal intent or
purpose of the principal.” Id. Like Platt, Bronzino contends he merely provided Messina
with information, did not participate in the actual cashing in of the chips, and did not intend
to advise Messina on money laundering.

         The government argues, however, and the district court agreed, that Bronzino’s
involvement was more akin to that of defendant Russell Winston in United States v. Winston,
687 F.2d 832 (6th Cir. 1982). Winston had facilitated a cocaine purchase by setting up the
meeting place, introducing the would-be purchaser to the supplier, and accompanying him
during the transaction. Id. at 833-34. Though there was no showing that Winston had a
personal stake in the transaction, the court held the evidence, viewed in the light most
favorable to the government, was sufficient to sustain the conviction for aiding and abetting.
The court observed that, although Winston never touched or possessed the subject cocaine,
he was no mere “knowing spectator,” but was an active participant. Id. at 834-35. Winston
was shown to be “the catalyst who put this transaction together.” Id. at 835. “He clearly
knew what was going on, and he intended by his actions to make the illegal venture
succeed.” Id.

         Similarly here, as the government contends, and the district court found, Bronzino
was the catalyst behind Messina’s structuring of the transaction to avoid the currency
transaction reporting requirement. It is evident that Messina was reluctant to accept the
chips because he did not want to have to identify himself to Greektown Casino personnel in
cashing them in. Yet, Bronzino, knowing the chips were offered in payment of his unlawful
gambling debt, and wanting Messina to accept them, persuaded Messina in two different
conversations that he could safely cash them in himself and explained how to do it. It is
evident that, but for Bronzino’s urgings and encouragement, Messina would not have
accepted the chips in payment and would not have structured the cashing-in transaction in
                                                          2
such a way as to avoid the reporting requirement. Hence, viewing the record in the light

         2
          In the first of his two recorded telephone conversations with Messina, Bronzino told him he was
prepared to pay the entire $24,000 debt, but only had $9,000 in cash; the remainder being in casino chips.
He asked Messina if he was willing to accept the chips, saying, “it’s up to you.” But when Messina said
he didn’t want the chips, Bronzino was quick to reassure him and eventually persuaded him to accept the
chips.
         So, one might ask, why didn’t Bronzino simply cash in the chips himself? In his trial testimony,
Bronzino explained that he had won over $30,000 in chips at the Greektown Casino just a day or two
before Messina had called for payment of the debt. He was so excited about his winnings that he
No. 08-1532            United States v. Bronzino                                                  Page 5


most favorable to the government, it is apparent that Bronzino’s involvement in and
contribution to the unlawful activity, as “teacher” or “director,” is more analogous to
Winston’s role as “catalyst,” than to Dr. Platt’s role as disinterested provider of information.
We thus conclude that the first element of aiding and abetting was established by sufficient
evidence.

         B. Bronzino’s Intent

         Bronzino insists that he had no intent specifically to aid Messina in money
laundering. The structuring of the transaction served Messina’s purpose of avoiding the
triggering of the currency transaction reporting requirement. However, Bronzino contends
that purpose was distinctly Messina’s business, a purpose in which he did not join. He
simply wanted to persuade Messina to accept the chips in satisfaction of this gambling debt.
To be found guilty of aiding and abetting, Bronzino contends, the government was required
to prove that he had “the same mental state as that necessary to convict a principal of the
offense.” United States v. Searan, 259 F.3d 434, 444 (6th Cir. 2001). Because his purpose
for structuring the transaction was different from Messina’s, Bronzino contends they did not
have the same mental state.

          Bronzino does not deny that money laundering occurred. The particular form of
money laundering Bronzino was accused of aiding and abetting is defined at 18 U.S.C.
§ 1956 as follows:

         (a)(1) Whoever, knowing that the property involved in a financial
         transaction represents the proceeds of some form of unlawful activity,
         conducts or attempts to conduct such a financial transaction which in fact
         involves the proceeds of specified unlawful activity—
         (A)(i) with the intent to promote the carrying on of specified unlawful
         activity; or
         ***
         (B) knowing that the transaction is designed in whole or in part—


immediately left the casino without cashing them in for two reasons. First, he was afraid that if he didn’t
leave the casino right away, he might be tempted to gamble again and possibly lose his winnings before
he had the chance to pay off his debt to Messina. Second, he didn’t want to leave the casino carrying more
than $30,000 in cash. Trial tr. pp. 54, 64-66. Then, when Messina called to collect the debt, Bronzino
explained, he had no time to cash in the chips, because Messina “wanted his money, you know, now.” Id.
at 55.
No. 08-1532          United States v. Bronzino                                          Page 6


        ***
        (ii) to avoid a transaction reporting requirement under State or Federal law,
        shall be sentenced to. . . .
18 U.S.C. § 1956. There is no dispute that Bronzino knew the casino chips, in Messina’s
hands, represented proceeds of unlawful gambling. The district court further found that
Bronzino, by “teaching” or “directing” Messina in a method whereby he could cash in the
chips without having to identify himself and sign for the cash, evidenced his intent, like the
defendant in Winston, “to make the illegal venture succeed.” Bronzino, 2007 WL 2324978
at *3-4 (quoting Winston, 687 F.2d at 835).

        Indeed, to this extent, Bronzino had the same purpose as Messina in structuring the
transaction.     That is, even though the two men had somewhat different
motivations—Bronzino wanting simply to satisfy his illegal gambling debt, and Messina
wanting to carry on his illegal gambling business without risking detection—they shared the
common purpose of consummating the transaction without triggering the federal reporting
requirement, in violation of 18 U.S.C. § 1956(a)(1)(B)(ii).     In this respect, Bronzino is
clearly shown to have aided and abetted Messina’s unlawful transaction by associating
himself with the venture, participating in it as something that he wished to bring about, and
seeking by his actions to make it succeed. See Winston, 687 F.2d at 834. This is sufficient
showing that Bronzino shared in Messina’s criminal intent. See United States v. Delgado,
256 F.3d 264, 276-77 (5th Cir. 2001) (analyzing elements of aiding and abetting money
laundering). This is true even though it is uncontroverted that Bronzino did not specifically
understand the currency transaction reporting requirement associated with the $10,000
threshold. Trial tr. pp. 58-59, 66-67. The recorded telephone conversations make it clear
that Bronzino was familiar with the $10,000 threshold, knew that it triggered identification
and record-keeping procedures, and counseled Messina on how to avoid them. This
evidence is sufficient to warrant a reasonable inference by a rational trier of fact that
Bronzino joined in Messina’s unlawful intent.
No. 08-1532          United States v. Bronzino                                            Page 7


                                               III

        Finally, Bronzino argues the district court erred as a matter of law by finding him
guilty of aiding and abetting the promotion of illegal gambling under 18 U.S.C.
§ 1956(a)(1)(A)(i) based exclusively on his participation as a bettor. Yet, irrespective of
whether there is any merit in Bronzino’s argument that mere participation in an illegal
gambling business is insufficient to sustain the conviction, it is clear that the district court’s
verdict was not based on Bronzino’s mere participation as a bettor. Rather, the district court
clearly premised the guilty verdict on its finding that Bronzino participated not merely as a
bettor, but as “teacher” and “director” in advising Messina about how to structure the
transaction so as to circumvent the requirements of the law, in violation of 18 U.S.C.
§ 1956(a)(1)(B)(ii). As explained above, the finding that Bronzino’s conduct satisfied both
elements of the aiding and abetting charge is supported by sufficient evidence and Bronzino
has not identified any reversible error of law.

                                               IV

        Accordingly, defendant Bronzino’s claims of error are rejected and the judgment of
conviction is AFFIRMED.